Exhibit 10.1

SUN HYDRAULICS CORPORATION

AMENDED AND RESTATED 2004 NONEMPLOYEE DIRECTOR EQUITY

AND DEFERRED COMPENSATION PLAN

ARTICLE I. DEFINITIONS

1.1 DEFINITIONS. Whenever the following terms are used in this Plan they shall
have the meanings specified below unless the context clearly indicates to the
contrary:

(a) “Accounting Date”: The last day of each fiscal year and the last day of any
fiscal quarter.

(b) “Accounting Period”: The period beginning on the day immediately following
an Accounting Date and ending on the next following Accounting Date.

(c) “Administrator”: The Board.

(d) “Beneficiary”: The person or persons (natural or otherwise) designated
pursuant to Section 7.6.

(e) “Board”: The Board of Directors of the Company.

(f) “Code”: The Internal Revenue Code of 1986, as amended.

(g) “Common Stock”: The Company’s Common Stock, par value $.001 per share.

(h) “Common Stock Unit”: A bookkeeping entry that records the equivalent of one
Share pursuant to Section 5.2.

(i) “Company”: Sun Hydraulics Corporation or any successor or successors
thereto.

(j) “Deferral Commitment”: An agreement made by a Nonemployee Director in a
Participation Agreement to have a specified portion of his or her Share
Compensation and/or Fees deferred under the Plan for a specified period in the
future.

(k) “Deferral Period”: The Plan Year for which a Director has elected to defer a
portion of his or her Share Compensation and/or Fees.

(l) “Deferred Account”: The account maintained for each Nonemployee Director who
elects to defer Share Compensation and/or Fees under Article V.

(m) “Deferred Account Balance”: The balance of a Nonemployee Director’s Deferred
Account as specified in Section 5.3.

(n) “Fair Market Value”: With respect to a share of Common Stock, the average of
the high and low selling prices of a share of Common Stock as reported through
the Nasdaq Stock Market (or any other exchange or over-the-counter market if
sales of the Common Stock are no longer reported through the Nasdaq Stock
Market) for a particular date, or if there was no sale of Common Stock so
reported for such day, on the most recently preceding day on which there was
such a sale.



--------------------------------------------------------------------------------

(o) “Fees”: The portion of the compensation payable to Nonemployee Directors in
cash for service as a director of the Company (including compensation for
attendance at meetings of the Board and Board committees).

(p) “Nonemployee Director”: An individual duly elected or chosen as a Director
of the Company who is not also an employee of the Company or its subsidiaries.

(q) “Participation Agreement”: The agreement submitted by a Nonemployee Director
to the Administrator in which a Nonemployee Director may specify a Voluntary
Amount, or may elect to defer receipt of a portion of his or her Share
Compensation and/or Fees for a specified period in the future.

(r) “Payment Date”: The date on which Director Fees are payable as such dates
are established by the Board from time to time. Initially, Director Fees shall
be payable at the conclusion of each Board and Board committee meeting.

(s) “Plan”: The Plan set forth in this instrument as it may, from time to time,
be amended.

(t) “Plan Year”: The 12-month period beginning January 1 through December 31.

(u) “Rule 16b-3”: Rule 16b-3 promulgated under the Securities Exchange of 1934
(or any successor rule to the same effect), as in effect from to time.

(v) “Settlement Date”: The date on which a Nonemployee Director terminates his
or her service as a Director of the Company. Settlement Date shall also include
with respect to any Deferral Period the date prior to the date of termination as
a Director selected by a Nonemployee Director in a Participation Agreement for
distribution of all or a portion of the Share Compensation and/or Fees deferred
during such Deferral Period as provided in Section 7.3.

(w) “Share Compensation”: Shares payable to a Nonemployee Director for
attendance at a Board or committee meeting pursuant to Section 3.1.

(x) “Shares”: Fully paid, non-assessable shares of Common Stock. Shares may be
shares of original issuance or treasury shares or a combination of the
foregoing.

(y) “Trust”: The meaning set forth in Section 6.2.

(z) “Voluntary Amount”: The meaning set forth in Section 3.2(a).

ARTICLE II. PURPOSE

2.1 PURPOSE. The purpose of this Plan is to secure for the Company and its
shareholders the benefits of the incentive inherent in increased ownership of
Common Stock of the Company by members of the Board of Directors of the Company
who are not employees of the Company or any of its Subsidiaries, by providing
for the payment of a portion of each Nonemployee Director’s Fees in shares of
Common Stock or Common Stock Units, and permitting each Nonemployee Director to
receive some or all of the remainder of his or her Fees in shares of Common
Stock or Common Stock Units. It is expected that such ownership will further
align the interests of such Nonemployee Directors with the shareholders of the
Company, thereby promoting the long-term profits and growth of the Company, and
will encourage such Nonemployee Directors to remain directors of the Company and
provide them an opportunity to defer the receipt of some or all of such Fees. It
is also expected that the Plan will encourage qualified persons to become
directors of the Company.

 

- 2 -



--------------------------------------------------------------------------------

ARTICLE III. AUTOMATIC AND VOLUNTARY SHARE COMPENSATION AMOUNTS

3.1 AUTOMATIC AMOUNT.

(a) As compensation for the attendance of each Nonemployee Director at each
meeting of the Board, and each meeting of each committee of the Board on which
such Nonemployee Director serves when the committee meeting is not held within
one day of a meeting of the Board, each Nonemployee Director shall be paid
Shares with a Fair Market Value of Two Thousand Five Hundred Dollars
($2,500.00).

(b) ISSUANCE OF SHARES. Promptly following each Board or committee meeting for
which Share Compensation is payable pursuant to Section 3.1(a), the Company
shall issue to each Nonemployee Director a number of whole Shares equal to Two
Thousand Five Hundred Dollars ($2,500.00) divided by the Fair Market Value on
the date of the meeting. To the extent that the application of the foregoing
would result in the issuance of a fractional Share, no fractional Share shall be
issued, but instead, the Company shall maintain a separate noninterest bearing
account for such Nonemployee Director, which account shall be credited with the
Fair Market Value of such fractional Share as of such meeting date, and which
amount shall be combined with similar amounts so credited to such account with
respect to fractional Shares otherwise issuable with respect to the Share
Compensation subsequently payable to such Nonemployee Director. When whole
Shares are issued by the Company to the Nonemployee Director under this
Section 3.1(b) or Section 3.2(b) below and the amount then in such account is in
excess of the Fair Market Value of the Shares then being issued, the Company
shall issue an additional Share to such Nonemployee Director and debit such
account by such Fair Market Value. The Nonemployee Director shall hold the
Shares issued by the Company under this Plan for a period of six months and one
day from the date of the meeting with respect to which such Shares were issued
unless the issuance of such Shares is exempt under Rule 16b-3. The Company shall
pay any and all fees and commissions incurred in connection with the payment of
Share Compensation to a Nonemployee Director.

3.2 VOLUNTARY AMOUNT.

(a) ELECTION. For any Plan Year, a Nonemployee Director may elect to have up to
100% of his or her Fees payable during such Plan Year (the amount so elected
referred to as a “Voluntary Amount”) paid by the Company in the form of Shares
and in lieu of cash payment of such Voluntary Amount. For any Plan Year other
than the Plan Year in which this Plan is adopted, and with respect to each
Nonemployee Director elected to the Board thereafter, for any Plan Year other
than the Plan Year in which such Nonemployee Director is elected, such election
shall be made by the execution and delivery to the Administrator of a
Participation Agreement, which shall become effective with respect to all Fees
payable on Payment Dates occurring more than six months after the delivery of
the Participation Agreement to the Administrator, including Fees payable in all
subsequent Plan Years unless such Participation Agreement shall be subsequently
modified by the Nonemployee Director upon not less than six months advance
notice to the Administrator. Any modification shall be made through the
execution and delivery of a subsequent Participation Agreement, which shall
become effective six months after the delivery of the new Participation
Agreement to the Administrator.

(b) INITIAL YEAR OF PARTICIPATION. In the event that during the Plan Year in
which this Plan is first adopted, a Nonemployee Director desires to elect to
have up to 100% of his or her Fees payable during such Plan Year (the amount so
elected referred to as a “Voluntary Amount”) paid by the Company in the form of
Shares in lieu of the cash payment of such Voluntary Amount, or in the event
that an individual first becomes a Nonemployee Director during a Plan Year and
desires to make such an

 

- 3 -



--------------------------------------------------------------------------------

election, a Participation Agreement must be submitted to the Administrator no
later than 30 days following the date on which this Plan becomes effective, or
no later than 30 days following the date on which such individual becomes a
Nonemployee Director, respectively. Any such election made in such Participation
Agreement shall be effective only with regard to Fees earned following the date
the Participation Agreement is submitted to the Administrator. If a Nonemployee
Director does not submit a Participation Agreement within such period of time,
such Nonemployee Director will not be eligible to elect a Voluntary Amount
except in accordance with Section 3.2(a).

(c) ISSUANCE OF SHARES. Promptly following each Payment Date for which a
Voluntary Amount has been elected and is effective, the Company shall issue to
each Nonemployee Director a number of whole Shares equal to the Voluntary Amount
divided by the Fair Market Value of a Share on the Payment Date. To the extent
that the application of the foregoing would result in the issuance of a
fractional Share, no fractional Share shall be issued, but instead, the Company
shall maintain a separate noninterest bearing account for such Nonemployee
Director (which shall be the same account, if any, as may be set up under
Section 3.1(b) above), which account shall be credited with the Fair Market
Value of such fractional Share as of such Payment Date, and which amount shall
be combined with similar amounts so credited to such account with respect to
fractional Shares otherwise issuable in the future with respect to the
Nonemployee Director’s Voluntary Amount. When whole Shares are issued by the
Company to the Nonemployee Director under this Section 3.2(b) or Section 3.1(b)
above and the amount then in such account is in excess of the Fair Market Value
of the Shares then being issued, the Company shall issue an additional Share to
such Nonemployee Director and debit such account by such Fair Market Value. The
Nonemployee Director shall hold the Shares issued by the Company under this Plan
for a period of six months and one day from the date of the meeting with respect
to which such Shares were issued. The Company shall pay any and all fees and
commissions incurred in connection with the payment of Voluntary Amounts to a
Nonemployee Director.

ARTICLE IV. DEFERRAL OF SHARE COMPENSATION AND/OR FEES

4.1 AMOUNT OF DEFERRAL. With respect to each Plan Year, a Nonemployee Director
may elect to defer a percentage of his or her Share Compensation and/or Fees by
filing a Participation Agreement with the Administrator prior to the beginning
of such Plan Year. A Nonemployee Director may change the percentage of his or
her Share Compensation or Fees to be deferred (or reduce such percentage to
zero) by filing a subsequent Participation Agreement with the Administrator. Any
such change shall be effective as of the first day of the Plan Year following
the Plan Year in which such Participation Agreement is filed with the
Administrator. If the percentage of a Nonemployee Director’s Share Compensation
sought to be deferred would result in a fractional Share being deferred, the
deferred Share Compensation shall be rounded up to the nearest whole number of
Shares.

4.2 INITIAL YEAR OF PARTICIPATION. In the event that an individual first becomes
a Nonemployee Director during a Plan Year and, if any Nonemployee Director
during the Plan Year in which this Plan is first adopted, wishes to elect to
defer the receipt of any Share Compensation or Fees earned and payable to the
individual with respect to such Plan Year (a “Deferral Election”), a
Participation Agreement must be submitted to the Administrator no later than 30
days following the date on which such individual becomes a Nonemployee Director,
or no later than 30 days following the date on which this Plan becomes
effective, respectively. Any Deferral Election made in such Participation
Agreement shall be effective only with regard to Share Compensation and/or Fees
earned following the date the Participation Agreement is submitted to the
Administrator. If a Nonemployee Director does not submit a Participation
Agreement within such period of time, such Nonemployee Director will not be
eligible to elect to defer Share Compensation and Fees except in accordance with
Section 4.1.

 

- 4 -



--------------------------------------------------------------------------------

4.3 TERMINATION OF PARTICIPATION. Participation in the Plan shall continue as
long as the Nonemployee Director is eligible to receive benefits under the Plan.

4.4 MODIFICATION OF DEFERRAL COMMITMENTS. Subject to Sections 7.3 and 7.6 below,
a Deferral Commitment shall be irrevocable with respect to the Plan Year for
which it is made, and for future Plan Years unless modified in accordance with
Section 4.1.

4.5 WITHHOLDING TAXES. Any withholding of taxes or other amounts with respect to
any deferred Share Compensation or Fees which is required by state, federal or
local law shall be withheld from the Nonemployee Director’s non-deferred Fees,
or if none, then the Nonemployee Director’s Deferral Commitment shall be reduced
by the amount of such withholding.

ARTICLE V. NONEMPLOYEE DIRECTORS’ DEFERRED ACCOUNTS

5.1 ESTABLISHMENT OF DEFERRED ACCOUNTS. The Company, through its accounting
records, shall establish a Deferred Account for each Nonemployee Director. In
addition, the Company may establish one or more subaccounts of a Nonemployee
Directors’ Deferred Account, if the Company determines that such subaccounts are
necessary or appropriate in administering the Plan.

5.2 CREDITING OF DEFERRED SHARE COMPENSATION AND FEES. The portion of a
Nonemployee Director’s Share Compensation or Fees that are deferred pursuant to
a Deferral Commitment shall be credited to the Nonemployee Director’s Deferred
Account as of the date of the Board or Board committee meeting for which the
Share Compensation is payable with respect to Share Compensation and as of the
Payment Date of the corresponding non-deferred portion of his or her Fees with
respect to the Voluntary Amount. With respect to the deferred portion of a
Nonemployee Director’s Share Compensation, the Deferred Account shall be
credited with a number of Common Stock Units equal to the number of whole Shares
the payment of which is being deferred. With respect to the deferred portion of
a Nonemployee Director’s Fees, the Deferred Account shall be credited with a
number of Common Stock Units determined as described in Section 5.3(b) below.
Any withholding of taxes or other amounts with respect to any deferred Share
Compensation or Fees which is required by state, federal or local law shall be
withheld from the Nonemployee Director’s non-deferred Fees, or if none, then the
Nonemployee Director’s Deferral Commitment shall be reduced by the amount of
such withholding.

5.3 DETERMINATION OF ACCOUNTS.

(a) ACCOUNT BALANCE. A Nonemployee Director’s Deferred Account Balance as of a
particular date shall consist of (i) the dollar amount credited to each
Nonemployee Director’s Deferred Account as of such date (less any portion of
Deferred Fees converted in (b) below) plus (ii) the total number of Common Stock
Units as of such date.

(b) CONVERSION OF DEFERRED FEES TO COMMON STOCK UNITS. A Nonemployee Director’s
deferred Fees shall be converted to Common Stock Units calculated by dividing
the credited amount by the Fair Market Value as of the Payment Date relating to
such Fees (calculated to the nearest one-hundredth of a Common Stock Unit).

5.4 CREDITING OF DIVIDEND EQUIVALENTS. On the record date set for the
determination of shareholders entitled to receive any cash dividend declared by
the Board, each Deferred Account shall be credited with additional Common Stock
Units equal in value to the amount of cash payable by the Company with respect
to such dividend on a number of Shares equivalent to the number of Common Stock
Units in such Deferred Account on such record date. The number of additional
Common Stock Units shall be

 

- 5 -



--------------------------------------------------------------------------------

calculated by dividing the dollar value of such dividend by the Fair Market
Value on such record date. Until a Nonemployee Director or his or her
Beneficiary receives his or her entire Deferred Account, the unpaid balance
thereof credited in Common Stock Units shall be credited with dividend
equivalents as provided in this Section 5.4.

5.5 ADJUSTMENTS TO ACCOUNTS.

(a) Each Nonemployee Director’s Deferred Account shall be debited immediately
with the amount of any distributions under the Plan to or on behalf of the
Nonemployee Director or, in the event of his or her death, his or her
beneficiary.

(b) Any debits shall first be applied to any credited Fees in a Nonemployee
Director’s Deferred Account. Thereafter, a debit shall be equal to a
corresponding number of Common Stock Units calculated by dividing the amount of
such distribution by the Fair Market Value as of the date of the distribution.

5.6 STATEMENT OF ACCOUNTS. As soon as practicable after the end of each Plan
Year, a statement shall be furnished to each Nonemployee Director or, in the
event of his or her death, to his or her Beneficiary showing the status of the
Deferred Account Balance as of the end of the Plan Year, any changes in the
Deferred Account Balance since the end of the immediately preceding Plan Year,
and such other information as the Administrator shall determine.

5.7 VESTING OF ACCOUNTS. Subject to Section 6.1 below, each Nonemployee Director
shall at all times have a nonforfeitable interest in his or her Deferred Account
Balance.

ARTICLE VI. FINANCING OF BENEFITS

6.1 FINANCING OF BENEFITS. Benefits payable under the Plan to a Nonemployee
Director or, in the event of his or her death, to his or her Beneficiary, shall
be paid by the Company from its general assets. The obligation to make payment
of benefits under the Plan represents an unfunded, unsecured obligation of the
Company. No person entitled to payment under the Plan shall have any claim,
right, security interest or other interest in any fund, trust, account,
insurance contract, or asset of the Company which may be responsible for such
payment.

6.2 SECURITY FOR BENEFITS. Notwithstanding the provisions of Section 6.1,
nothing in this Plan shall preclude the Company from setting aside amounts in
trust (the “Trust”) pursuant to one or more grantor trust agreements between a
trustee and the Company. However, no Nonemployee Director or Beneficiary shall
have any secured interest or claim in any assets or property of the Company or
the Trust and all funds contained in the Trust shall remain subject to the
claims of the Company’s general creditors.

ARTICLE VII. DISTRIBUTION OF DEFERRED SHARE COMPENSATION AND FEES

7.1 SETTLEMENT DATE. A Nonemployee Director or, in the event of his or her
death, his or her Beneficiary shall be entitled to distribution of all or part
of his or her Deferred Account Balance, as provided in this Article VII,
following his or her Settlement Date or Dates.

7.2 AMOUNT TO BE DISTRIBUTED. The amount to which a Nonemployee Director or, in
the event of his or her death, his or her Beneficiary is entitled in accordance
with the following provisions of this Article shall be based on the Nonemployee
Director’s adjusted Deferred Account Balance determined as of the Accounting
Date coincident with or next following his or her Settlement Date or Dates.

 

- 6 -



--------------------------------------------------------------------------------

7.3 IN-SERVICE DISTRIBUTION. A Nonemployee Director may irrevocably elect to
receive an in-service distribution of his or her deferred Share Compensation and
Fees for a Plan Year by filing an election prior to the beginning of such Plan
Year, calling for distribution of such deferred amounts to be made or to
commence on a specific objectively determinable Settlement Date not earlier than
the beginning of the third Plan Year following the Plan Year in which such Share
Compensation and Fees otherwise would have been payable. A Nonemployee
Director’s election of an in-service distribution and Settlement Date for
amounts deferred in a Plan Year shall be made in the Participation Agreement for
the Plan Year as provided in Section 4.1 above. The Nonemployee Director shall
elect irrevocably to receive such Share Compensation and Fees as an in-service
distribution on the designated Settlement Date. A Nonemployee Director may
designate different Settlement Dates for Deferral Commitments for different Plan
Years. Any benefits paid to the Nonemployee Director as an in-service
distribution shall reduce the Nonemployee Director’s Deferred Account Balance as
specified in Section 5.4 above.

7.4 DISTRIBUTION DATE. As soon as practicable after the end of the Accounting
Period in which a Nonemployee Director’s Settlement Date occurs, but in no event
later than thirty days following the end of such Accounting Period (but no later
than the end of the calendar year, or if later, by the 15th day of the second
calendar month following the end of such Accounting Period), the Company shall
distribute or cause to be distributed to the Nonemployee Director the
Nonemployee Director’s Deferred Account Balance. Notwithstanding the foregoing,
if elected by the Nonemployee Director at least one year prior to the Settlement
Date, the distribution of all or a portion of the Nonemployee Director’s
Deferred Account may be made or commence at the beginning of the fifth Plan Year
following his or her Settlement Date. In the event of a Nonemployee Director’s
death, the balance of his or her Deferred Account shall be distributed to his or
her Beneficiary in a lump sum.

7.5 FORM OF DISTRIBUTION.

(a) Distribution of Common Stock Units with respect to any Deferral shall be
made: (i) by payment in Shares in the proportion of one Share for one Stock Unit
(any fractions shall be converted to and paid in cash); (ii) by payment in
annual installments of Shares not to exceed ten installments in the proportion
of one Share for one Common Stock Unit; or (iii) a combination of (i) and
(ii) above, at the option of the Nonemployee Director.

(b) The Nonemployee Director’s election of the time and method of distribution
shall be made by written notice filed with the Administrator at least one year
prior to the Nonemployee Director’s voluntary retirement as a Director. Any such
election may changed by the Nonemployee Director at any time and from time to
time without the consent of any other person by filing a later signed written
election with Administrator; provided that any election made less than one year
prior to the Nonemployee Director’s voluntary termination as a Director shall
not be valid, and in such case payment shall be made in accordance with the
Nonemployee Director’s prior election; and further provided that, effective on
and after January 1, 2008, any such subsequent or modified election changing the
time or form of distribution must specify a deferred distribution date at least
five (5) years after the date on which the distribution would otherwise have
been made.

(c) The amount of any installment in (a) above shall be equal to the quotient
obtained by dividing the Nonemployee Director’s Deferred Account Balance as of
the date such installment payment by the number of installment payments
remaining to be made to or in respect of such Nonemployee Director at the time
of calculation.

 

- 7 -



--------------------------------------------------------------------------------

(d) If a Nonemployee Director fails to make an election in a timely manner as
provided in this Section 7.5, distribution shall be made in Shares, with any
fraction in cash, in a lump sum.

7.6 BENEFICIARY DESIGNATION. As used in the Plan the term “Beneficiary” means:

(a) The person last designated as Beneficiary by the Nonemployee Director in on
a form prescribed by the Administrator;

(b) If there is no designated Beneficiary or if the person so designated shall
not survive the Nonemployee Director, such Nonemployee Director’s spouse; or

(c) If no such designated Beneficiary and no such spouse is living upon the
death of a Nonemployee Director, or if all such persons die prior to the
distribution of the entire balance of the Nonemployee Director’s Deferred
Account, then the legal representative of the last survivor of the Nonemployee
Director and such persons, or, if the Administrator shall not receive notice of
the appointment of any such legal representative within one year after such
death, the heirs-at-law of such survivor shall be the Beneficiaries to whom the
remaining balance in the Nonemployee Director’s Deferred Account shall be
distributed (in the proportions in which they would inherit his or her intestate
personal property).

Any Beneficiary designation may be changed from time to time by the filing of a
new form with the Administrator. No notice given under this Section 7.6 shall be
effective unless and until the Administrator actually receives such notice.

7.7 FACILITY OF PAYMENT. Whenever and as often as any Nonemployee Director or
his or her Beneficiary entitled to payments hereunder shall be under a legal
disability or, in the sole judgment of the Administrator, shall otherwise be
unable to apply such payments to his or her own best interests and advantage,
the Administrator in the exercise of its discretion may direct all or any
portion of such payments to be made in any one or more of the following ways:
(i) directly to him or her; (ii) to his or her legal guardian or conservator; or
(iii) to his or her spouse or to any other person, to be expended for his or her
benefit; and the decision of the Administrator shall in each case be final and
binding upon all persons in interest.

ARTICLE VIII. ADMINISTRATION, AMENDMENT AND TERMINATION

8.1 ADMINISTRATION. The Plan shall be administered by the Administrator. The
Administrator shall have such powers as may be necessary to discharge its duties
hereunder. The Administrator may, from time to time, employ agents and delegate
to them such administrative duties as it sees fit, and may from time to time
consult with legal counsel who may be counsel to the Company. Except as provided
in Section 8.2 below, the Administrator shall have no power to add to, subtract
from or modify any of the terms of the Plan, or to change or add to any benefits
provided under the Plan, or to waive or fail to apply any requirements of
eligibility for a benefit under the Plan. No member of the Administrator shall
act on behalf of the Administrator in respect of his or her own Voluntary Amount
or his or her own Deferred Account. All decisions and determinations by the
Administrator shall be final and binding on all parties. All decisions of the
Administrator shall be made by the vote of the majority, including actions taken
without a meeting. All elections, notices and directions under the Plan by a
Nonemployee Director shall be made on such forms as the Administrator shall
prescribe.

8.2 AMENDMENT AND TERMINATION. The Board may alter or amend this Plan from time
to time or may terminate it in its entirety; provided, however, that no such
action shall, without the consent of a Nonemployee Director, affect the rights
in any Shares issued or to be issued to such Nonemployee Director or in any
amount in a Nonemployee Director’s Deferred Account; and further

 

- 8 -



--------------------------------------------------------------------------------

provided, that, any amendment which must be approved by the shareholders of the
Company in order to comply with applicable law or the rules of any national
securities exchange or securities listing service upon which the Shares are
traded or quoted shall not be effective unless and until such approval is
obtained. Presentation of the Plan or any amendment thereof for shareholder
approval shall not be construed to limit the Company’s authority to offer
similar or dissimilar benefits in plans that do not require shareholder
approval.

Notwithstanding the foregoing, no amendment or termination of the Plan after
December 31, 2004 shall result in an accelerated distribution of any Nonemployee
Director’s Deferred Account Balance prior to the scheduled Settlement Date
except in connection with (a) a termination of the Plan within the period of 30
days preceding or the 12 months following a Change in Control [as defined in
Treasury Regulation section 1.409A-3(i)(5)]; or (b) any other termination by the
Company of the Plan (and any other similar deferred compensation arrangements
aggregated with the Plan under applicable Treasury Regulations) permitted under
Treasury Regulation Section 1.409A-3(j)(4)(ix) or any successor regulation.

8.3 ADJUSTMENTS. In the event of any change in the outstanding Common Stock by
reason of (a) any stock dividend, stock split, combination of shares,
recapitalization or any other change in the capital structure of the Company,
(b) any merger, consolidation, spin-off, split-off, spin-out, split-up,
reorganization, partial or complete liquidation or other distribution of assets,
issuance of rights or warrants to purchase securities, or (c) any other
corporate transaction or event having an effect similar to any of the foregoing,
the number or kind of Shares that may be issued under the Plan and the number of
Common Stock Units in a Nonemployee Director’s Deferred Account automatically
shall be adjusted so that the proportionate interest of the Nonemployee
Directors shall be maintained as before the occurrence of such event. Such
adjustment shall be conclusive and binding for all purposes with respect to the
Plan.

8.4 SUCCESSORS. The Company shall require any successor (whether direct or
indirect, by purchase, merger, consolidation, reorganization or otherwise) to
all or substantially all of the business and/or assets of the Company expressly
to assume and to agree to perform this Plan in the same manner and to the same
extent the Company would be required to perform if no such succession had taken
place. This Plan shall be binding upon and inure to the benefit of the Company
and any successor of or to the Company, including without limitation any persons
acquiring directly or indirectly all or substantially all of the business and/or
assets of the Company whether by sale, merger, consolidation, reorganization or
otherwise (and such successor shall thereafter be deemed the “Company” for the
purpose of this Plan), and the heirs, beneficiaries, executors and
administrators of each Nonemployee Director.

ARTICLE IX. SHARES SUBJECT TO PLAN

9.1 SHARES SUBJECT TO PLAN. Subject to adjustment as provided in this Plan, the
total number of Shares of Common Stock which may be issued under this Plan shall
be One Hundred Eighty Thousand (180,000).

ARTICLE X. EFFECTIVE DATE; APPROVAL BY SHAREHOLDERS

10.1 EFFECTIVE DATE; APPROVAL OF THE PLAN. The Plan was adopted by the Board of
Directors and initially effective as of May 1, 2004. The Plan was amended by the
Board of Directors on September 9, 2006, and June 18, 2007, and such amendments
were approved by the shareholders of the Company as required, and the Plan
restated as so amended. Share Compensation paid pursuant to any amendments to
the Plan which require shareholder approval shall be rescinded if such approval
is not obtained at the next shareholders meeting following such amendment. In
that event, the amendment shall be nullified and cash paid in lieu of any Share
Compensation which would otherwise have been paid pursuant to the amendment.

 

- 9 -



--------------------------------------------------------------------------------

ARTICLE XI. GENERAL PROVISIONS

11.1 NO CONTINUING RIGHT TO SERVE AS A DIRECTOR. Neither the adoption or of this
Plan, nor any document describing or referring to this Plan, or any part
thereof, shall confer upon any Nonemployee Director any right to continue as a
director of the Company or any subsidiary of the Company.

11.2 RESTRICTIONS ON SHARES AND RIGHTS TO SHARES. Except for any restrictions
required by law, a Nonemployee Director shall have all rights of a shareholder
with respect to his or her Shares. No rights to Shares shall be assigned,
pledged, hypothecated or otherwise transferred by a Nonemployee Director or
other person, voluntarily or involuntarily, other than by will or the laws of
descent and distribution. No person shall have any right to commute, encumber,
pledge or dispose of any other interest herein or right to receive payments
hereunder, nor shall such interests or payments be subject to seizure,
attachment or garnishment for the payments of any debts, judgments, alimony or
separate maintenance obligations or be transferable by operation of law in the
event of bankruptcy, insolvency or otherwise, all payments and rights hereunder
being expressly declared to be nonassignable and nontransferable.

11.3 GOVERNING LAW. The provisions of this Plan shall be governed by construed
in accordance with the laws of the State of Florida.

11.4 WITHHOLDING TAXES. To the extent that the Company is required to withhold
Federal, state or local taxes in connection with any component of a Nonemployee
Director’s compensation in cash or Shares, and the amounts available to Company
for such withholding are insufficient, it shall be a condition the receipt of
any Shares that the Nonemployee Director make arrangements satisfactory to the
Company for the payment of the balance of such taxes required to be withheld,
which arrangement may include relinquishment of the Shares. The Company and a
Nonemployee Director may also make similar arrangements with respect to payment
of any other taxes derived from or related to the payment of Shares with respect
to which withholding is not required.

11.5 MISCELLANEOUS. Headings are given to the sections of this Plan as a
convenience to facilitate reference. Such headings, numbering and paragraphing
shall not in any case be deemed in any way material or relevant to the
construction of this Plan or any provisions thereof. The use of the singular
shall also include within its meaning the plural, and vice versa.

 

SUN HYDRAULICS CORPORATION By:  

/s/ Allen J. Carlson

  Allen J. Carlson, President

 

- 10 -